Amgen and Infinity Confidential

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

      Exhibit 10.1

 

 

 

LICENSE AGREEMENT

BY AND BETWEEN

INFINITY PHARMACEUTICALS, INC.

AND

AMGEN INC.



--------------------------------------------------------------------------------

ARTICLE 1

  

DEFINITIONS

   1

Section 1.1 Affiliate

   1

Section 1.2 Amgen Analog

   2

Section 1.3 Amgen Analog Information

   2

Section 1.4 Omitted.

   2

Section 1.5 Omitted.

   2

Section 1.6 Amgen Target

   2

Section 1.7 Analog

   2

Section 1.8 Back-Up Library Compound

   2

Section 1.9 Business Day

   2

Section 1.10 Combined Term

   2

Section 1.11 Confidential Information

   2

Section 1.12 Control or Controlled

   3

Section 1.13 Development or Develop

   3

Section 1.14 Drug Discovery Program

   3

Section 1.15 EMEA

   3

Section 1.16 Enumerated Target Information

   3

Section 1.17 Exclusive Library Compound

   3

Section 1.18 Exclusive Library Compound Information

   3

Section 1.19 Exclusive Library Compound Royalty-Bearing Product

   3

Section 1.20 Exclusivity Option Term

   4

Section 1.21 FDA

   4

Section 1.22 First Commercial Sale

   4

Section 1.23 Omitted.

   4

Section 1.24 Omitted.

   4

Section 1.25 GAAP

   4

Section 1.26 Good Laboratory Practices or GLP

   4

Section 1.27 Hit

   4

Section 1.28 Omitted.

   4

Section 1.29 Hit-To-Lead Chemistry Program

   4

Section 1.30 IND

   4

Section 1.31 Omitted.

   4

Section 1.32 Infinity Intellectual Property

   4

Section 1.33 Infinity Know-How

   5

Section 1.34 Infinity Patent Rights

   5

Section 1.35 Omitted.

   5

Section 1.36 Omitted.

   5

Section 1.37 Know-How

   5

Section 1.38 Law or Laws

   5

Section 1.39 Lead

   5

Section 1.40 Lead Optimization Program

   5

Section 1.41 Library Compound

   5

Section 1.42 Omitted.

   5

Section 1.43 Library Compound Exclusivity Option

   5

Section 1.44 Library Compound Information

   5

 

i



--------------------------------------------------------------------------------

Section 1.45 Library Compound Structure Information

   5

Section 1.46 MHW

   6

Section 1.47 Omitted

   6

Section 1.48 NDA

   6

Section 1.49 Net Sales

   6

Section 1.50 Non-Royalty-Bearing Product

   6

Section 1.51 Omitted

   6

Section 1.52 Party or Parties

   7

Section 1.53 Patent Rights

   7

Section 1.54 Phase IIB Study

   7

Section 1.55 Phase III Study

   7

Section 1.56 Program Compound

   7

Section 1.57 Regulatory Approval

   7

Section 1.58 Regulatory Authority

   7

Section 1.59 Omitted

   7

Section 1.60 Omitted

   7

Section 1.61 Omitted

   7

Section 1.62 Royalty-Bearing Product

   7

Section 1.63 Omitted

   7

Section 1.64 Sublicensee(s)

   7

Section 1.65 Omitted

   8

Section 1.66 Synthetic Methodology and Pathways

   8

Section 1.67 Target

   8

Section 1.68 Territory

   8

Section 1.69 Third Party

   8

Section 1.70 Additional Definitions

   8

ARTICLE 2

  

USE OF LIBRARY COMPOUNDS

   9

Section 2.1 DRUG DISCOVERY PROGRAMS

   9

Section 2.2 DESTRUCTION OF UNUSED QUANTITIES OF LIBRARY COMPOUNDS

   9

ARTICLE 3

  

LICENSES

   11

Section 3.1 INFINITY GRANTS

   11

Section 3.2 LIMITED AMGEN GRANT

   12

Section 3.3 SUBLICENSE RIGHTS

   12

Section 3.4 SECTION 365(N) OF THE BANKRUPTCY CODE

   13

Section 3.5 NO IMPLIED LICENSES OR RIGHTS

   13

Section 3.6 LIBRARY COMPOUND EXCLUSIVITY OPTION

   13

ARTICLE 4

  

FINANCIAL PROVISIONS

   15

Section 4.1 CONTINUATION FEE

   15

Section 4.2 [Omitted]

   15

Section 4.3 MILESTONE PAYMENTS

   15

 

ii



--------------------------------------------------------------------------------

Section 4.4 SUCCESS PAYMENTS

   17

Section 4.5 ROYALTIES

   17

Section 4.6 ROYALTY REPORTS; PAYMENTS

   18

Section 4.7 AUDITS

   19

Section 4.8 TAX MATTERS

   19

Section 4.9 UNITED STATES DOLLARS

   20

Section 4.10 CURRENCY EXCHANGE

   20

Section 4.11 LATE PAYMENTS

   20

ARTICLE 5

  

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

   21

Section 5.1 OWNERSHIP

   21

Section 5.2 THIRD PARTY INFRINGEMENT

   22

ARTICLE 6

  

CONFIDENTIALITY

   23

Section 6.1 CONFIDENTIAL INFORMATION

   23

Section 6.2 PERMITTED DISCLOSURE

   23

Section 6.3 EMPLOYEE AND ADVISOR OBLIGATIONS

   24

Section 6.4 TERM

   24

Section 6.5 PUBLICATIONS

   24

ARTICLE 7

  

TERM AND TERMINATION

   24

Section 7.1 AGREEMENT TERM

   24

Section 7.2 TERMINATION FOR CONVENIENCE

   25

Section 7.3 TERMINATION FOR MATERIAL BREACH

   25

Section 7.4 EFFECT OF TERMINATION; ACCRUED RIGHTS; SURVIVING OBLIGATIONS

   25

ARTICLE 8

  

REPRESENTATIONS, WARRANTIES AND COVENANTS

   26

Section 8.1 REPRESENTATION OF AUTHORITY; CONSENTS

   26

Section 8.2 NO CONFLICT

   26

Section 8.3 KNOWLEDGE OF PENDING OR THREATENED LITIGATION

   27

Section 8.4 EMPLOYEE AND CONSULTANT OBLIGATIONS

   27

Section 8.5 INTELLECTUAL PROPERTY

   27

Section 8.6 PRIOR OBLIGATIONS

   27

Section 8.7 DISCLAIMER OF WARRANTY

   27

ARTICLE 9

  

MISCELLANEOUS PROVISIONS

   28

Section 9.1 INDEMNIFICATION

   28

Section 9.2 Dispute Resolution

   29

Section 9.3 GOVERNING LAW

   29

Section 9.4 ASSIGNMENT

   29

 

iii



--------------------------------------------------------------------------------

Section 9.5 ENTIRE AGREEMENT; AMENDMENTS

   30

Section 9.6 NOTICES

   30

Section 9.7 FORCE MAJEURE

   31

Section 9.8 COMPLIANCE WITH LAWS

   31

Section 9.9 PUBLIC ANNOUNCEMENTS

   31

Section 9.10 USE OF NAMES, LOGOS OR SYMBOLS

   31

Section 9.11 INDEPENDENT CONTRACTORS

   31

Section 9.12 NO STRICT CONSTRUCTION

   32

Section 9.13 HEADINGS

   32

Section 9.14 NO IMPLIED WAIVERS; RIGHTS CUMULATIVE

   32

Section 9.15 SEVERABILITY

   32

Section 9.16 EXECUTION IN COUNTERPARTS

   32

Section 9.17 NO THIRD PARTY BENEFICIARIES

   32

Section 9.18 PERFORMANCE BY AFFILIATES

   32

Section 9.19 NO CONSEQUENTIAL DAMAGES

   32

Section 9.20 Exhibits

   33

EXHIBITS

  

Exhibit A — Library Compound Delivery Requirements

Exhibit B — Second Success Triggers

Exhibit C — Form of Press Release

 

iv



--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) dated the 7th day of July, 2006 (the
“Effective Date”) is by and between INFINITY PHARMACEUTICALS, INC., a
corporation organized and existing under the laws of the State of Delaware and
having its principal office at 780 Memorial Drive, Cambridge, Massachusetts
02139 (“Infinity”), and AMGEN INC., a corporation organized and existing under
the laws of the State of Delaware and having its principal office at One Amgen
Center Drive, Thousand Oaks, California 91320-1799 (“Amgen”).

INTRODUCTION

WHEREAS, Infinity and Amgen are each in the business of discovering, developing
and commercializing pharmaceutical products.

WHEREAS, Infinity Controls certain technology for the creation of large numbers
of complex, natural-compound-like compounds for the purpose of screening
biological targets to identify potential human therapeutics.

WHEREAS, Infinity and Amgen entered into a Collaboration and License Agreement
as of December 19, 2003 (the “Prior Agreement Effective Date”); such agreement,
the “Prior Agreement”).

WHEREAS, Infinity and Amgen wish to extend and clarify certain rights under the
Prior Agreement on the terms and conditions herein.

WHEREAS, Infinity and Amgen agree that after the Effective Date Infinity has
[**] of the Prior Agreement and had [**] of the Prior Agreement.

NOW, THEREFORE, Infinity and Amgen agree as follows:

ARTICLE 1

DEFINITIONS

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article 1:

Section 1.1 Affiliate. “Affiliate” shall mean any corporation, company,
partnership, joint venture and/or firm that controls, is controlled by, or is
under common control with a specified person or entity. For purposes of this
Section 1.1, “control” shall be presumed to exist if one of the following
conditions is met: (a) in the case of corporate entities, direct or indirect
ownership of more than fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. The Parties acknowledge that in the
case of certain entities organized under the Laws of certain countries outside
of the United States, the maximum percentage ownership permitted by Law for a
foreign investor may be less than fifty percent

 

1



--------------------------------------------------------------------------------

(50%), and that in such case such lower percentage shall be substituted in the
preceding sentence, provided that such owner has the power to direct the
management and policies of such entity.

Section 1.2 Amgen Analog. “Amgen Analog” shall mean an Analog that is designed,
discovered or synthesized by Amgen in the course of a Drug Discovery Program.

Section 1.3 Amgen Analog Information. “Amgen Analog Information” shall mean all
all structural, process and other information generated by Amgen relating to an
Analog.

Section 1.4 Omitted.

Section 1.5 Omitted.

Section 1.6 Amgen Target. “Amgen Target” shall mean a Target against which Amgen
or an Amgen Affiliate screens a Library Compound or an Analog.

Section 1.7 Analog. “Analog” shall mean any compound that is derived by Amgen
from a Library Compound. As used herein, a compound shall be deemed to have been
“derived from” a Library Compound if it is a chemical modification to a Library
Compound which: (a) [**], (b) [**], or (c) [**].

Section 1.8 Back-Up Library Compound. “Back-Up Library Compound” shall mean,
with respect to a Library Compound for which Amgen exercises a Library Compound
Exclusivity Option, each other Library Compound that (a) is structurally related
to, and is to be directed to the same Amgen Target as, the relevant Library
Compound for which Amgen exercises the Library Compound Exclusivity Option and
(b) Amgen designates in accordance with Section 3.6.2.

Section 1.9 Business Day. “Business Day” shall mean a day other than a Saturday
or Sunday or Federal holiday.

Section 1.10 Combined Term. “Combined Term” shall mean the period commencing on
the Prior Agreement Effective Date and ending on the two (2) year anniversary of
the Effective Date.

Section 1.11 Confidential Information. “Confidential Information” shall mean
(a) the Enumerated Target Information, all Amgen Analog Information and
Exclusive Library Compound Information (which, with respect to the Exclusive
Library Compound Information, shall be deemed to be Amgen Confidential
Information for as long as it is subject to the respective licenses granted
under Sections 3.1), which shall be deemed to be Amgen Confidential Information
(subject to the provisions of Section 2.2), (b) all information relating to
Library Compounds (other than Exclusive Library Compounds) and, following the
termination of the respective licenses granted under Sections 3.1, any Exclusive
Library Compound Information, which shall be deemed to be Infinity Confidential
Information, and (c) all other proprietary documents, technology, Know-How or
other information (whether or not patentable) actually disclosed by one Party to
the other pursuant to the Prior Agreement or this Agreement or created by
Infinity for Amgen’s benefit pursuant to the Prior Agreement or this Agreement
and marked as “confidential” or “proprietary” (or if disclosed orally, confirmed
in writing within thirty (30) days thereafter).

 

2



--------------------------------------------------------------------------------

Section 1.12 Control or Controlled. “Control” or “Controlled” shall mean with
respect to any (a) material, document, item of information, method, data or
other Know-How or (b) intellectual property right, the possession (whether by
ownership or license, other than by a license granted pursuant to the Prior
Agreement or this Agreement) by a Party or its Affiliates of the ability to
grant to the other Party access, ownership, a license and/or a sublicense as
provided herein without violating the terms of any agreement or other
arrangement with any Third Party entered into or existing as of the time such
Party or its Affiliates would first be required hereunder to grant the other
Party such access, ownership, license, or sublicense.

Section 1.13 Development or Develop. “Development” or “Develop” shall mean, with
respect to a compound, preclinical and clinical drug development activities,
including, among other things: test method development and stability testing,
toxicology, formulation, process development, manufacturing scale-up,
development-stage manufacturing, quality assurance/quality control procedure
development and performance with respect to clinical materials, statistical
analysis and report writing and clinical studies. When used as a verb, “Develop”
means to engage in Development.

Section 1.14 Drug Discovery Program. “Drug Discovery Program” shall mean an
Amgen research program commenced during the Combined Term, which is focused on
researching and developing (a) a Library Compound directed to an Amgen Target,
which Library Compound was confirmed by Amgen as a [**] or (b) [**] was derived
from a Library Compound that was confirmed by Amgen as a [**].

Section 1.15 EMEA. “EMEA” shall mean the European Medicines Evaluation Agency,
or a successor agency thereto.

Section 1.16 Enumerated Target Information. “Enumerated Target Information”
shall mean the information related to the [**] provided by Amgen to Infinity
pursuant to the Letter Agreement between the Parties dated October 21, 2005
[**].

Section 1.17 Exclusive Library Compound. “Exclusive Library Compound” shall mean
each Library Compound with respect to which Amgen exercises the Library Compound
Exclusivity Option, together with all Back-Up Library Compound(s) licensed to
Amgen pursuant to Sections 3.1.4 and 3.6.1 in connection with such exercise by
Amgen of the Library Compound Exclusivity Option by operation of Section 3.6.2.

Section 1.18 Exclusive Library Compound Information. “Exclusive Library Compound
Information” shall mean all structural, process and other information relating
to an Exclusive Library Compound provided by Infinity to Amgen pursuant to the
Prior Agreement and all such information generated by Amgen. For the avoidance
of doubt, Exclusive Library Compound Information includes [**] and [**] and [**]
with respect to the relevant Exclusive Library Compound.

Section 1.19 Exclusive Library Compound Royalty-Bearing Product. “Exclusive
Library Compound Royalty-Bearing Product” shall mean a Royalty-Bearing Product
that contains an Exclusive Library Compound.

 

3



--------------------------------------------------------------------------------

Section 1.20 Exclusivity Option Term. “Exclusivity Option Term” shall mean the
period commencing on the Effective Date and ending twelve (12) months after the
end of the Combined Term.

Section 1.21 FDA. “FDA” shall mean the United States Food and Drug
Administration, or a successor agency thereto.

Section 1.22 First Commercial Sale. “First Commercial Sale” shall mean, for each
Royalty-Bearing Product, on a country-by-country basis, [**] of such
Royalty-Bearing Product, to a Third Party by Amgen or its Affiliates or
Sublicensees, in a country in the Territory [**] in such country. Sales for test
marketing, sampling and promotional uses, clinical trial purposes or
compassionate or similar use shall not be considered to constitute a First
Commercial Sale.

Section 1.23 Omitted.

Section 1.24 Omitted.

Section 1.25 GAAP. “GAAP” shall mean United States generally accepted accounting
principles.

Section 1.26 Good Laboratory Practices or GLP. “Good Laboratory Practices” or
“GLP” shall mean the then-current good laboratory practice standards promulgated
or endorsed by the FDA as defined in 21 C.F.R. Part 58, and comparable
regulatory standards in jurisdictions outside the United States.

Section 1.27 Hit. “Hit” shall mean a [**] (a) that is confirmed as active
against an Amgen Target, or (b) for which [**], which is [**]. For purposes of
this Section 1.27, [**] shall mean that a [**] or [**] are [**].

Section 1.28 Omitted.

Section 1.29 Hit-To-Lead Chemistry Program. “Hit-To-Lead Chemistry Program”
shall mean chemistry activities directed to the generation of one or more
Analogs with the goal of generating [**].

Section 1.30 IND. “IND” shall mean (a) (i) an Investigational New Drug
Application, as defined in the U.S. Federal Food, Drug and Cosmetic Act, as
amended, and the regulations promulgated thereunder, that is required to be
filed with the FDA before beginning clinical testing of a pharmaceutical product
in human subjects, or any successor application or procedure and (ii) any
foreign counterpart of such an Investigational New Drug Application, and (b) all
supplements and amendments that may be filed with respect to the foregoing.

Section 1.31 Omitted.

Section 1.32 Infinity Intellectual Property. “Infinity Intellectual Property”
shall mean Infinity Know-How and Infinity Patent Rights.

 

4



--------------------------------------------------------------------------------

Section 1.33 Infinity Know-How. “Infinity Know-How” shall mean Know-How
Controlled by Infinity during the Combined Term, including without limitation
Library Compound Information.

Section 1.34 Infinity Patent Rights. “Infinity Patent Rights” shall mean Patent
Rights Controlled by Infinity.

Section 1.35 Omitted.

Section 1.36 Omitted.

Section 1.37 Know-How. “Know-How” shall mean any information and materials,
whether proprietary or not and whether patentable or not, including without
limitation ideas, concepts, formulas, methods, procedures, designs,
compositions, plans, documents, data, inventions, discoveries, works of
authorship, compounds and biological materials, but excluding any such
information or materials disclosed in Patent Rights.

Section 1.38 Law or Laws. “Law” or “Laws” shall mean all laws, statutes, rules,
regulations, ordinances and other pronouncements having the effect of law of any
federal, national, multinational, state, provincial, county, city or other
political subdivision, domestic or foreign.

Section 1.39 Lead. “Lead” shall mean a Library Compound or an Analog which meets
Amgen’s then current criteria for committing resources commensurate with its
other lead optimization programs.

Section 1.40 Lead Optimization Program. “Lead Optimization Program” shall mean
the formation by Amgen of a program to perform all activities directed to the
optimization of a Lead for purposes of identifying a clinical candidate and
filing an IND.

Section 1.41 Library Compound. “Library Compound” shall mean a compound that
Infinity delivered pursuant to the Prior Agreement.

Section 1.42 Omitted.

Section 1.43 Library Compound Exclusivity Option. “Library Compound Exclusivity
Option” shall mean Amgen’s option to obtain exclusive rights with respect to a
Library Compound [**], if any, as further described in Section 3.6.

Section 1.44 Library Compound Information. “Library Compound Information” shall
mean structural, process or other information relating to a Library Compound,
which is Controlled by Infinity and was delivered to Amgen by Infinity pursuant
to the Prior Agreement. For the avoidance of doubt, Library Compound Information
includes [**].

Section 1.45 Library Compound Structure Information. “Library Compound Structure
Information” shall mean documentation of the molecular formula and molecular
structure of each Library Compound that is Controlled by Infinity and which
Infinity delivered to Amgen pursuant to the Prior Agreement.

 

5



--------------------------------------------------------------------------------

Section 1.46 MHW. “MHW” shall mean the Japanese Ministry of Health and Welfare,
or a successor agency thereto.

Section 1.47 Omitted.

Section 1.48 NDA. “NDA” shall mean (a) (i) a New Drug Application submitted to
the FDA, or any successor application or procedure, and (ii) any foreign
counterpart of such a New Drug Application, and (b) all supplements and
amendments, including supplemental New Drug Applications (and any foreign
counterparts) that may be filed with respect to the foregoing.

Section 1.49 Net Sales. “Net Sales” shall mean all amounts actually received by
Amgen, its Affiliates or its Sublicensees from sales of a Royalty-Bearing
Product by Amgen, its Affiliates and its Sublicensees, to Third Parties (but not
including sales relating to transactions between or among Amgen, its Affiliates
and/or its Sublicensees), less the following deductions to the extent
specifically relating to sales of the Royalty-Bearing Product and provided that
any such deduction shall be deducted only once:

(a) Credits and allowances (actually paid or allowed) including, but not limited
to, prompt payment and volume discounts, price reductions and rebates,
reasonable service allowances and reasonable brokers’ or agents’ commissions,
whether in cash or trade;

(b) Sales and other taxes, duties or other governmental charges based on sales
prices when included in gross sales, as adjusted for rebates or refunds, but not
including taxes when assessed on income derived from such sales;

(c) Credits or allowances given or provided for rejection or return of, and for
uncollectable amounts on, previously sold Royalty-Bearing Products or for
rebates or retroactive price reductions including, but not limited to,
chargebacks from customers or wholesalers, other allowances granted to customers
or wholesalers, or payments to government agencies (including[**]Medicare,
Medicaid, government, commercial and similar types or rebates and chargebacks),
whether in cash or trade; and

(d) Charges for bad debt, freight, shipping, packing and insurance and other
transportation charges incurred in shipping a Royalty-Bearing Product to Third
Parties; and

(e) Credits or allowances (actually paid or allowed) for wastage replacement,
whether in cash or trade.

In the case of any sale of Royalty-Bearing Products for consideration other than
cash, such as barter or countertrade, Net Sales shall be calculated on the fair
market value of the consideration received. Any disposal of Royalty-Bearing
Products for, or use of Royalty-Bearing Products in, clinical or pre-clinical
trials or as free samples shall not give rise to any deemed sale under this
Section 1.49.

Section 1.50 Non-Royalty-Bearing Product. “Non-Royalty-Bearing Product” shall
mean any product containing [**] that is not a Royalty-Bearing Product.

Section 1.51 Omitted.

 

6



--------------------------------------------------------------------------------

Section 1.52 Party or Parties. “Party” shall mean Amgen or Infinity. “Parties”
shall mean Amgen and Infinity.

Section 1.53 Patent Rights. “Patent Rights” shall mean all existing patents and
patent applications and all patent applications hereafter filed and patents
hereafter issued, including without limitation any continuations,
continuations-in-part, divisions, provisionals or any substitute applications,
any patent issued with respect to any such patent applications, any reissue,
reexamination, renewal or extension (including any supplemental protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all foreign
counterparts of any of the foregoing.

Section 1.54 Phase IIB Study. “Phase IIB Study” shall mean a well controlled
dose ranging clinical study to evaluate the efficacy and safety of a candidate
drug in the targeted patient population and to define the optimal dosing
regimen.

Section 1.55 Phase III Study. “Phase III Study” shall mean a well controlled
clinical study commenced after the completion of a Phase IIB Study to confirm
with statistical significance the efficacy and safety of a candidate drug in
targeted patient populations, performed to obtain Regulatory Approval of a
product.

Section 1.56 Program Compound. “Program Compound” shall mean an [**] or [**].

Section 1.57 Regulatory Approval. “Regulatory Approval” shall mean any and all
approvals (excluding any applicable governmental price and reimbursement
approvals), licenses, registrations, or authorizations of any federal, national,
multinational, state, provincial or local regulatory agency, department, bureau
or other governmental entity that are necessary and sufficient for the marketing
and sale of a product in a country or group of countries.

Section 1.58 Regulatory Authority. “Regulatory Authority” shall mean the FDA in
the United States and EMEA in the EU and the MHW in Japan.

Section 1.59 Omitted.

Section 1.60 Omitted.

Section 1.61 Omitted.

Section 1.62 Royalty-Bearing Product. “Royalty-Bearing Product” shall mean a
pharmaceutical composition in finished product form comprising a [**], provided,
that such [**] is (a) [**]or (b) [**] that was confirmed by [**] during the
Combined Term.

Section 1.63 Omitted.

Section 1.64 Sublicensee(s). “Sublicensee(s)” shall mean any and all Third
Party(ies) to which Amgen grants any right to research, develop, make, use,
sell, offer for sale or import Royalty-Bearing Products in accordance with
Section 3.3 hereof. Solely for purposes of computation of royalties payable to
Infinity under Section 4.5 of this Agreement, a Third Party(ies) who is granted
only the right to sell a Royalty-Bearing Product (such as a wholesaler,

 

7



--------------------------------------------------------------------------------

distributor, contract sales force or other person providing products directly to
patients in a home health care setting, as long as Amgen, its Affiliate or
Sublicensee records the sales of such Royalty-Bearing Product upon transfer to
such Third Party) or to use a Royalty-Bearing Product (such as a customer
receiving an implied license as a consequence of purchase) shall not be
considered a Sublicensee(s).

Section 1.65 Omitted.

Section 1.66 Synthetic Methodology and Pathways. “Synthetic Methodology and
Pathways” shall mean, with respect to a Library Compound, the synthetic scheme
that Infinity used to synthesize the Library Compound, which Infinity delivered
to Amgen pursuant to the Prior Agreement.

Section 1.67 Target. “Target” shall mean a protein or polypeptide, which is
involved in a biological process as well as [**].

Section 1.68 Territory. “Territory” shall mean all the countries of the world.

Section 1.69 Third Party. “Third Party” shall mean any person or entity other
than a Party or any of its Affiliates.

Section 1.70 Additional Definitions. Each of the following definitions is set
forth in the section of this Agreement indicated below:

 

DEFINITION

        SECTION

Agreement

   Preamble

Amgen

   Preamble

Amgen Indemnified Parties

   9.1.2

Amgen Independent Compounds

   5.2.4

Amgen Third Party Payments

   4.5.1(d)

Bankruptcy Code

   3.4

Bound Party

   6.1

Controlling Party

   6.1

Effective Date

   Preamble

Executive Officers

   9.2.1

First Success HTL Trigger

   4.4.1

First Success LOP Trigger

   4.4.1

First Success Patent Trigger

   4.4.1

First Success Payment

   4.4.1

First Success Trigger

   4.4.1

Infinity

   Preamble

Infinity Indemnified Parties

   9.1.1

Library Compound Exclusivity Fee

   3.6.1(c)

Med Chem Group

   Exhibit A

Molecular Structure Group

   Exhibit A

Patent Prosecution

   5.1.3

 

8



--------------------------------------------------------------------------------

Prior Agreement

   Preamble

Prior Agreement Effective Date

   Preamble

Program Coordinator

   2.6.1

Royalty Term

   4.5.1(c)

Second Back-Up Selection Date

   3.6.2

Second Success Payment

   4.4.2

Severed Clause

   9.15

Taxes

   4.8.1

ARTICLE 2

USE OF LIBRARY COMPOUNDS

Section 2.1 DRUG DISCOVERY PROGRAMS.

2.1.1 Amgen shall use reasonable efforts consistent with standards in the
pharmaceutical and biotechnology industries to maintain a reliable record
relating to the existence of each Drug Discovery Program, including notations as
to when particular [**] were designed, discovered or synthesized by Amgen in the
course of a Drug Discovery Program. With respect to each [**], which Amgen
determines to be a Hit during the Combined Term, Amgen shall analyze, unless it
had previously done so, whether the [**] is derived is a Hit against the same
Amgen Target. In the event that Infinity reasonably has reason to believe that
any pharmaceutical compound sold or offered for sale by or on behalf of Amgen is
[**], Infinity may request from time to time on a reasonable basis, and Amgen
shall provide, (a) [**], and (b) [**]. In the event that the Parties dispute
whether [**], either Party may seek the resolution of such dispute in accordance
with Section 9.2.

2.1.2 Amgen shall notify Infinity of the existence of each Drug Discovery
Program, by providing to Infinity (a) a coded identifier for the Library
Compound(s) that achieved the status of Hit and (b) a coded identifier for the
Amgen Target(s) against which such Library Compound(s) was confirmed to be a
Hit.

2.1.3 Amgen shall be responsible for performing all biological assays it, in its
sole discretion, deems appropriate in its Drug Discovery Program(s) (if any),
and Infinity shall have no responsibility for performing any biological assays.

Section 2.2 DESTRUCTION OF UNUSED QUANTITIES OF LIBRARY COMPOUNDS.

(a) At the end of the Combined Term,

(i) Amgen shall destroy all unused quantities of Library Compounds except for
unused quantities of Library Compounds confirmed by Amgen to be Hits during the
Combined Term;

 

9



--------------------------------------------------------------------------------

(ii) Amgen shall use commercially reasonable efforts to destroy all Library
Compound Information, including all smile string information, in its possession,
except for (A) [**] archival copies of all written materials delivered to Amgen
by Infinity (whether in electronic or hard-copy form) retained by Amgen for the
purposes of managing Patent Prosecution and its non-use obligations (including
avoiding claiming Library Compounds in patent applications to the extent
required by Section 5.1.3(c)) under this Agreement and (B) Library Compound
Information recorded in Amgen laboratory notebooks or other business records
maintained in the ordinary course of Amgen’s business and (C) Library Compound
Information relating to Library Compounds confirmed by Amgen as Hits during the
Combined Term for uses licensed under Article 3 of this Agreement. Amgen shall
use commercially reasonable efforts to terminate its use of all Library Compound
Information in its possession (except to the extent permitted in clauses (A) and
(C)). Amgen shall use commercially reasonable efforts to notify relevant
employees and agents of its non-use obligations hereunder.

(b) At the end of the Exclusivity Option Term,

(i) Amgen shall destroy all unused quantities of Library Compounds confirmed by
Amgen to be Hits during the Combined Term, except for unused quantities of
(A) Exclusive Library Compounds and potential Back-Up Library Compounds related
thereto, and (B) [**] that are the subject of a [**], provided that upon
termination of such [**], Amgen shall destroy unused quantities of such Library
Compounds; and

(ii) Amgen shall use commercially reasonable efforts to destroy all Library
Compound Information, including all smile string information, in its possession
relating to Library Compounds confirmed by Amgen as Hits during the Combined
Term except for (A) [**] archival copies of all written materials delivered to
Amgen by Infinity (whether in electronic or hard-copy form) retained by Amgen
for the purposes of managing Patent Prosecution and its other non-use
obligations (including avoiding claiming Library Compounds in patent
applications to the extent required by Section 5.1.3(c)) under this Agreement
and (B) Library Compound Information recorded in Amgen laboratory notebooks or
other business records maintained in the ordinary course of Amgen’s business,
and (C) Library Compound Information relating to Exclusive Library Compounds for
uses licensed under Article 3 of this Agreement and potential Back-Up Library
Compounds related thereto and (D) Library Compound Information relating to [**]
for uses licensed under Article 3 of this Agreement, provided that upon
termination of any such Drug Discovery Program (other than as a result of
commercialization of a Royalty-Bearing Product relating thereto) Amgen shall use
commercially reasonable efforts to destroy such Library Compound Information.
Amgen shall use commercially reasonable efforts to terminate use of all Library
Compound Information in its possession (except to the extent permitted in
clauses (A), (C) and (D)). Amgen shall use commercially reasonable efforts to
notify relevant employees and agents of its non-use obligations hereunder.

2.2.2 At all times during and after the end of the Combined Term, Amgen shall
have the continuing right to retain and use all Exclusive Library Compound
Information and Amgen Analog Information (to the extent permitted by the other
provisions of this Agreement), provided that this provision is not intended to
act as the grant of rights under any valid and enforceable Infinity Patent
Rights.

 

10



--------------------------------------------------------------------------------

2.2.3 For so long as Amgen has physical access to Library Compounds, the
identity of such compounds will be determined by the molecular formula and
molecular structure described in the Library Compound Structure Information,
provided that the structure of each Library Compound shall be deemed to be the
structure identified to Amgen in the Library Compound Information provided by
Infinity to Amgen under the Prior Agreement except to the extent that Amgen has
actual knowledge that the compound(s) in a given well have a different structure
and Amgen actually knows that structure. At the end of the period in which Amgen
has physical access to Library Compounds, the Library Compound Information
provided by Infinity to Amgen under the Prior Agreement will be deemed to be
conclusive for purposes of determining the Parties’ rights and obligations under
this Agreement; provided that, any more accurate structural information actually
known by Amgen during the period in which Amgen has physical access to the
Library Compounds will be used to identify such compounds at the end of such
period.

2.2.4 The provisions of Exhibit A shall apply with respect to the Synthetic
Methodology and Pathways information and the Library Compound Structure
Information.

ARTICLE 3

LICENSES

Section 3.1 INFINITY GRANTS.

3.1.1 License With Respect to Library Compounds. Infinity hereby grants to Amgen
a worldwide, non-exclusive license, under Infinity Intellectual Property, to use
Library Compounds and Library Compound Information for research purposes in the
discovery of Hits to Amgen Targets, performing Hit-to-Lead Chemistry Programs
and Lead Optimization Programs and in the Development of Royalty-Bearing
Products that contain Library Compounds (which license shall include the right
to use Synthetic Methodology and Pathways solely to synthesize Library Compounds
which have been identified as Hits (and Library Compounds structurally related
thereto), and [**] that derive from such Library Compounds, for the purpose of
performing Drug Discovery Programs). With respect to any Library Compound
confirmed by Amgen as a Hit during the Combined Term, the license set forth in
this Section 3.1.1 shall survive until the permanent cessation by Amgen of all
research and Development activities with respect to the relevant Library
Compound or Program Compound that commenced with confirmation of such Library
Compound as a Hit and thereupon expire. With respect to any Exclusive Library
Compound, the license set forth in this Section 3.1.1 shall immediately and
automatically become exclusive (even with respect to Infinity, but subject to
any non-exclusive research licenses that had been granted by Infinity to Third
Parties with respect to the relevant Library Compound prior to such Library
Compound becoming an Exclusive Library Compound) upon Amgen’s payment of the
Library Compound Exclusivity Fee pursuant to Section 3.6.1 of this Agreement and
such license shall survive in perpetuity (subject to any terms and conditions of
this Agreement expressly providing for the termination of such license). Subject
to Section 3.3, the licenses set forth in this Section 3.1.1 shall further
include the right to grant sublicenses to Affiliates of Amgen and to Third Party
collaborators (provided such collaborators are under an obligation to not
determine the structure of any Library Compound) and Third Party contractors
engaged solely on a fee-for-service basis.

 

11



--------------------------------------------------------------------------------

3.1.2 Licenses With Respect to Analogs. Infinity hereby grants to Amgen a
worldwide, perpetual (subject to any terms and conditions of this Agreement
expressly providing for the termination of such licenses), non-exclusive
license, under Infinity Intellectual Property, to use Analogs and [**]
Information in the discovery of Hits to Amgen Targets, performing Hit-to-Lead
Chemistry Programs and Lead Optimization Programs and in the Development of
Royalty-Bearing Products [**]. Subject to Section 3.3, the licenses set forth in
this Section 3.1.2 shall further include the unrestricted right to grant
sublicenses.

3.1.3 License Limitation and Clarification.

(a) For the avoidance of doubt, the purpose of the licenses granted in Sections
3.1.1 and 3.1.2 with respect to Synthetic Methodology and Pathways is to perform
Hit-to-Lead Chemistry Programs and Lead Optimization Programs and in the
Development of Royalty-Bearing Products that contain Program Compounds [**], and
not to enable Amgen to use Synthetic Methodology and Pathways broadly to
duplicate all or substantially all of Infinity’s libraries of Library Compounds
delivered to Amgen for purpose of conducting primary screening.

(b) The Parties understand, agree and hereby acknowledge that, to the extent
permitted by the other provisions of this Agreement, Amgen will and shall have
[**] to include all [**] and [**] and [**] and [**], including, without
limitation, [**] and [**] (provided, however, that for the avoidance of doubt,
[**].

3.1.4 Exclusive Commercialization License With Respect to Exclusive Library
Compounds. Infinity hereby grants to Amgen a worldwide, exclusive license, under
Infinity Intellectual Property, to make, use, sell, offer to sell, have sold,
import and otherwise exploit, transfer physical possession of and transfer title
or interest in Exclusive Library Compounds for any purposes. Any sales of
products containing Exclusive Library Compounds shall be treated as [**] under
this Agreement. Such license shall survive in perpetuity subject to any terms
and conditions of this Agreement expressly providing [**] of such license.
Subject to Section 3.3, the licenses set forth in this Section 3.1.4 shall
further include the [**].

3.1.5 Commercialization Licenses With Respect to Analogs. Infinity hereby grants
to Amgen a worldwide, perpetual (subject to any terms and conditions of this
Agreement expressly providing [**] of such license), non-exclusive license,
under Infinity Intellectual Property that [**] and [**] to [**] as [**] and as
[**], as the case may be. Subject to Section 3.3, the licenses set forth in this
Section 3.1.5 shall further include the [**].

Section 3.2 LIMITED AMGEN GRANT. If in the course of using Library Compounds,
Analogs or Know-How related thereto Amgen makes an invention which results in
the filing of Patent Rights, Amgen hereby grants to Infinity a worldwide,
royalty-free, non-exclusive license [**]. Such Amgen license is [**] including,
without limitation, [**]. Such license shall survive in perpetuity subject to
any terms and conditions of this Agreement expressly providing [**] of such
license, including without limitation the provisions of Section 3.6.4. Subject
to [**], such license shall further include the [**].

Section 3.3 SUBLICENSE RIGHTS. Wherever in this Agreement either Party is
granted the right to grant sublicenses (including granting to sublicensees the
right to grant further

 

12



--------------------------------------------------------------------------------

sublicenses for the purposes of having Library Compounds and Analogs made)
subject to this Section 3.3, such Party may exercise such right without
obtaining the prior approval of the other Party, provided that such sublicense
occurs pursuant to a written agreement that subjects such sublicensee to all
relevant restrictions and limitations in this Agreement; and provided, further,
that, except with respect to sublicenses granted with respect to [**], Amgen
shall promptly notify Infinity of the identity of any Third Party sublicensee.
Except as otherwise agreed to by the Parties in writing, each Party shall be
jointly and severally responsible with its sublicensees to the other Party for
failure by its sublicensees to comply with, and each Party guarantees the
compliance by each of its sublicensees with, all such applicable restrictions
and limitations in accordance with the terms and conditions of this Agreement.

Section 3.4 SECTION 365(N) OF THE BANKRUPTCY CODE. All rights and licenses
granted under or pursuant to any section of this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of Title 11 of the
United States Code, as amended (such Title 11, the “Bankruptcy Code”), licenses
of rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The Parties shall retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code.

Section 3.5 NO IMPLIED LICENSES OR RIGHTS. Except as expressly provided in this
Agreement, neither Party shall have any license or other interest in any
intellectual property rights Controlled by the other Party.

Section 3.6 LIBRARY COMPOUND EXCLUSIVITY OPTION.

3.6.1 Option.

(a) During the Exclusivity Option Term, Amgen shall have the right to exercise
the Library Compound Exclusivity Option in accordance with this Section 3.6.1
with respect to each Library Compound that has been identified as a Hit (or is
structurally related to a Hit) which Amgen selects to move forward in a Drug
Discovery Program. In the event that Amgen desires to exercise the Library
Compound Exclusivity Option with respect to a Library Compound, Amgen shall give
Infinity written notice of such desire prior to the end of the Exclusivity
Option Term, which notice shall specify the Library Compound with respect to
which Amgen desires to exercise the Library Compound Exclusivity Option.

(b) Within [**] Business Days after receiving Amgen’s notice, Infinity shall
notify Amgen of whether, prior to the date of receipt of Amgen’s notice,
(i) [**] and [**], (ii) Infinity [**] directed to the same [**] requested by
Amgen and Infinity is [**] either [**] or [**] or (iii) Infinity has [**] that
specifically claims the [**] requested by Amgen and has [**] therefor. If any of
the conditions described in clauses (i), (ii) or (iii) of the immediately
preceding sentence exist, then Amgen shall not be permitted to exercise the
Library Compound Exclusivity Option with respect to such Library Compound;
provided that if the condition(s) that make such Library Compound unavailable
later cease to exist at any time within five (5) years after the end of the
Exclusivity Option Term, Infinity shall promptly notify Amgen in writing of such
cessation and Amgen shall thereupon have the right to exercise the Library
Compound Exclusivity Option with respect to such Library Compound in accordance
with this Section 3.6.1. In the event that none of the conditions described in
clauses (i), (ii) or (iii) of this Section

 

13



--------------------------------------------------------------------------------

3.6.1(b) exist, then Infinity shall disclose to Amgen a [**] in relation to the
Library Compound(s) requested by Amgen and a [**].

(c) If Infinity does not notify Amgen that such Library Compound is unavailable
in accordance with Section 3.6.1(b) within [**] Business Days after Amgen
delivered its notice to Infinity, then Amgen shall have [**] Business Days
following such [**] day period to exercise the Library Compound Exclusivity
Option with respect to such Library Compound by paying to Infinity $[**] (which,
together with the amounts specified below in Section 3.6.2 for additional
Back-Up Library Compounds, if any, shall be designated the “Library Compound
Exclusivity Fee”). During the [**] or [**] day periods described in this
Section 3.6.1(c), Infinity shall not grant any conflicting right to any Third
Party or otherwise take any action inconsistent with Amgen’s exercise of its
option to obtain exclusive rights to the requested Library Compound, including
without limitation, filing any patent applications and conducting any research
activities with such compound(s).

3.6.2 Back-Up Library Compounds. In connection with each exercise of the Library
Compound Exclusivity Option, Amgen shall be entitled to elect up to [**] Back-Up
Library Compounds, each of which must be available in accordance with the
criteria for availability set forth in Section 3.6.1(b), for [**] set forth in
Section 3.6.1(c). Amgen may exercise its election of any of such [**] Back-Up
Library Compounds either at the time, or on any single day prior to the [**]
(the “Second Back-Up Selection Date”), of Amgen’s exercise of the applicable
Library Compound Exclusivity Option. To the extent that any of the Back-Up
Library Compounds Amgen elects are not available in accordance with the criteria
for availability set forth in Section 3.6.1(b), Amgen shall have the right to
select other Back-Up Library Compounds until such time as it has obtained rights
to [**] Back-Up Library Compounds. Amgen may also, at the time, or on the Second
Back-Up Selection Date, of Amgen’s exercise of the applicable Library Compound
Exclusivity Option, elect additional Back-Up Library Compounds to the extent
available in accordance with the criteria for availability set forth in
Section 3.6.1(b), provided that Amgen shall be required to pay an additional
Library Compound Exclusivity Option Fee of $[**] per additional Back-Up Library
Compound. The Parties shall document in writing Amgen’s designation of Back-Up
Library Compounds in connection with each exercise of the Library Compound
Exclusivity Option.

3.6.3 Infinity Covenant Regarding Exclusive Library Compounds. In addition to
the license granted by Infinity to Amgen set forth in Section 3.1.4 with respect
to Exclusive Library Compounds, Infinity hereby covenants that from and after
Amgen’s exercise of the Library Compound Exclusivity Option with respect to
Exclusive Library Compounds, Infinity shall [**] such [**] from all [**] by
Infinity to [**] and shall not [**] or[**] to [**] with respect to [**] set
forth in Section 3.1.4 with respect to such [**] remains in effect. Infinity
further agrees and covenants that Infinity shall not use Amgen Confidential
Information to make, use or otherwise conduct any research or development with
Exclusive Library Compounds or any compounds derived from Exclusive Library
Compounds.

3.6.4 Termination of Certain License Rights. Upon Amgen’s exercise of the
Library Compound Exclusivity Option with respect to Exclusive Library Compounds,
the license granted by Amgen to Infinity in Section 3.2 shall terminate with
respect to such Exclusive Library Compounds.

 

14



--------------------------------------------------------------------------------

ARTICLE 4

FINANCIAL PROVISIONS

Section 4.1 CONTINUATION FEE. On or before the [**] Business Day after the
Effective Date, Amgen shall pay to Infinity a one-time, non-refundable license
fee of Two Million Five Hundred Thousand Dollars ($2,500,000).

Section 4.2 [Omitted]

Section 4.3 MILESTONE PAYMENTS.

4.3.1 Royalty-Bearing Products. Amgen shall pay Infinity the following amounts
within [**] days after the first achievement by Amgen, its Affiliates or its
sublicensees of the corresponding milestone events with respect to each
Royalty-Bearing Product. Each payment under this Section 4.3.1 shall be made
only once per Amgen Target, for the first Royalty-Bearing Product Developed
against such Amgen Target for which such milestone event is achieved and only
once per Royalty-Bearing Product regardless of the number of times a milestone
event is achieved for the same Royalty-Bearing Product. The Parties recognize
that a single Royalty-Bearing Product may modulate more than one Amgen Target.
For the avoidance of doubt, in the event that a single Royalty-Bearing Product
modulates more than one Amgen Target, (1) each payment under this Section 4.3.1
shall still be made only once with respect to such Royalty-Bearing Product,
(2) Amgen shall identify to Infinity the coded identifier for a single Amgen
Target against which such Royalty-Bearing Product shall be considered Developed,
and (3) each other Amgen Target which such Royalty-Bearing Product modulates
shall be available for payments pursuant to this Section 4.3.1 if a
Royalty-Bearing Product containing a different Program Compound is Developed by
Amgen to modulate such other Amgen Target.

 

Milestone

   Payment

(a) [**]

   $[**]

(b) [**]

   $[**]

(c) [**]

   $[**]

(d) [**]

   $[**]

(e) [**]

   $[**]

(f) [**]

   $[**]

(g) [**]

   $[**]

 

15



--------------------------------------------------------------------------------

4.3.2 Additional Payments for Milestone Events Achieved by Exclusive Library
Compounds. In the event that the Royalty-Bearing Product that triggers milestone
payments under Section 4.3.1 is an Exclusive Library Compound Royalty-Bearing
Product, Amgen shall pay Infinity the following amounts concurrently with the
corresponding milestone payment made under Section 4.3.1. Each payment under
this Section 4.3.2 shall be made only once per Amgen Target, for the first such
Exclusive Library Compound Royalty-Bearing Product Developed against such Amgen
Target for which such milestone event is achieved and [**] per Exclusive Library
Compound Royalty-Bearing Product regardless of the [**] for the [**]. The
Parties recognize that a single Exclusive Library Compound Royalty-Bearing
Product [**] Amgen Target. For the avoidance of doubt, in the event that a [**]
Exclusive Library Compound Royalty-Bearing Product [**] Amgen Target, (1) each
payment under this Section 4.3.2 shall still be made [**] with respect to such
Exclusive Library Compound Royalty-Bearing Product, (2) Amgen shall identify to
Infinity the coded identifier for a [**] Amgen Target against which such
Exclusive Library Compound Royalty-Bearing Product shall be considered
Developed, and (3) each other Amgen Target which such Exclusive Library Compound
Royalty-Bearing Product [**] for payments pursuant to this Section 4.3.2 if an
Exclusive Library Compound Royalty-Bearing Product containing a different
Exclusive Library Compound is Developed by Amgen to modulate such other Amgen
Target.

 

Milestone

   Payment

(a) [**]

   $[**]

(b) [**]

   $[**]

(c) [**]

   $[**]

(d) [**]

   $[**]

(e) [**]

   $[**]

4.3.3 Notices; Clarifications. Amgen shall promptly notify Infinity of each
milestone event for which a milestone payment is due. Such milestone payments
shall be non-refundable and shall not be credited against royalties payable to
Infinity under this Agreement. If any milestone set forth above with respect to
a specific jurisdiction is achieved prior to or in the absence of the
achievement of any preceding milestone in the same jurisdiction with respect to
an Amgen Target, then, effective upon achievement of any such later milestone,
[**]. Similarly, if the First Commercial Sale of a Royalty-Bearing Product that
has been Developed against an Amgen Target occurs prior to or in the absence of
the achievement of any milestone with respect to such Amgen Target, then,
effective upon such First Commercial Sale, [**]. For the avoidance of doubt, in
the event that Amgen obtains rights to a Program Compound from a Third Party
licensee of Infinity, Infinity shall not be entitled to receive milestone or
other payments under this Agreement in respect thereof and in the event that
Amgen grants rights to a Program Compound to a licensee of Infinity, any
milestone or other payments that Amgen shall be

 

16



--------------------------------------------------------------------------------

obligated to pay Infinity hereunder shall exhaust Infinity’s rights to receive
payments from such licensee under the agreement between Infinity and such
licensee.

Section 4.4 SUCCESS PAYMENTS. Amgen shall pay Infinity success payments for
achievements attained by Amgen, its Affiliates or its Sublicensees, in the
course of or in relation to a Drug Discovery Program, with respect to Library
Compounds or Program Compounds, as follows:

4.4.1 First Success Payment. Amgen shall pay to Infinity a one-time payment of
$[**] (a “First Success Payment”) within [**] days after the first to occur of
any of the following events during the Combined Term (each, a “First Success
Trigger”):

(a) Initiation by Amgen of [**];

(b) Initiation by Amgen of [**]; or

(c) [**].

4.4.2 Second Success Payment. Amgen shall pay to Infinity a one-time payment of
$[**] (a “Second Success Payment”) within [**] days after the first to occur of
any of the applicable events described in Exhibit B during the Combined Term,
but after the occurrence of the relevant First Success Trigger.

4.4.3 Notices; Clarification. Amgen shall promptly notify Infinity of each event
giving rise to Amgen’s obligations to pay the First Success Payment and the
Second Success Payment. Such success payments shall be non-refundable and shall
not be credited against royalties payable to Infinity under this Agreement.

Section 4.5 ROYALTIES.

4.5.1 Royalties if Royalty Buy-Out Option is Not Exercised.

(a) Amgen shall pay to Infinity royalties on aggregate annual Net Sales of each
Royalty-Bearing Product in the Territory, on a Royalty-Bearing
Product-by-Royalty-Bearing Product basis, at the following rates:

(i) If aggregate annual Net Sales of such Royalty-Bearing Product for a given
calendar year are less than $[**], [**] percent ([**]%) of all Net Sales of such
Royalty-Bearing Product for such calendar year;

(ii) If aggregate annual Net Sales of such Royalty-Bearing Product for a given
calendar year are at least $[**] but less than $[**], [**] percent ([**]%) of
all Net Sales of such Royalty-Bearing Product for such calendar year; and

(iii) If aggregate annual Net Sales of such Royalty-Bearing Product for a given
calendar year are $[**] or greater, [**] percent ([**]%) of all Net Sales of
such Royalty-Bearing Product for such calendar year.

 

17



--------------------------------------------------------------------------------

(b) In addition to the royalties payable under Section 4.5.1(a) above, Amgen
shall pay to Infinity an additional royalty of [**] percent ([**]%) of Net Sales
on all Net Sales of Exclusive Library Compound Royalty-Bearing Products.

(c) With respect to each country in the Territory, Royalties shall be payable on
the Net Sales of each Royalty-Bearing Product during the [**] period commencing
on the First Commercial Sale of such Royalty-Bearing Product in such country
(each, a “Royalty Term”).

(d) If any royalties or other payments are due to Third Parties, whether
directly by Amgen or indirectly, which payments are reasonably necessary for
Amgen to avoid a claim of infringement of any composition of matter or method of
manufacture claims of any Patents Rights of such Third Parties due to the
identification, development, manufacture, use or sale of a Royalty-Bearing
Product(s) (such payments, “Amgen Third Party Payments”), then Amgen shall be
responsible for payment of all such payments, provided, however, that Amgen [**]
Amgen [**] royalties to Infinity, provided, further, that such [**] shall be
limited to the extent that [**] Amgen [**] Infinity [**] or (ii) the [**] with
respect to [**] Infinity with respect to Section 4.5.1(a). [**] pursuant to the
final clause [**].

(e) Upon the expiration of the Royalty Term with respect to any country in the
Territory, Infinity shall be deemed to have granted (and hereby grants to Amgen)
a fully paid-up, irrevocable, perpetual license, including the unrestricted
right to grant sublicenses, to make, use, sell, offer to sell and import (and
have any of the foregoing done for Amgen) the Royalty-Bearing Products within
such country.

4.5.2 Royalty Buy-Out Option. For each [**] that is the subject of a [**], at
any time prior to the [**], Amgen may [**] Infinity (and Amgen’s obligations
under Section [**]) with respect to [**] (and all [**] thereto, provided that
Amgen has [**] Infinity of [**] Infinity, [**].

4.5.3 Non Royalty-Bearing Products. Amgen shall have no obligation to pay
milestones, royalties or any other payment to Infinity in respect of Non
Royalty-Bearing Products.

Section 4.6 ROYALTY REPORTS; PAYMENTS. Within [**] days after the end of each
calendar quarter, Amgen shall submit to Infinity a report, on the basis of each
Royalty-Bearing Product (other than Royalty-Bearing Products for which Amgen has
eliminated its royalty obligations pursuant to Section 4.5.2), providing in
reasonable detail an accounting of all Net Sales made during such calendar
quarter. Concurrently with each such report, Amgen shall pay to Infinity all
royalties payable by it under Section 4.5, as follows: (a) Amgen shall make
estimated royalty payments with each such report submitted with respect to any
of the first three calendar quarters of any calendar year based on the lowest
royalty tier set forth in Section 4.5.1(a) (taking into consideration
Section 4.5.1(d), if applicable) into which Amgen’s aggregate annual Net Sales
of each Royalty-Bearing Product for such year could fall based on year-to-date
Net Sales of such Royalty-Bearing Product and (b) Amgen shall make royalty
payments with each such report submitted with respect to the final calendar
quarter of any calendar year based on the actual royalty tier set forth in
Section 4.5.1(a) (taking into consideration Section 4.5.1(d), if applicable)
into which Amgen’s aggregate annual Net Sales of each Royalty-Bearing Product

 

18



--------------------------------------------------------------------------------

for such year actually fell and include with such royalty payments any
additional amounts necessary to make the total of all royalty amounts paid by
Amgen with respect to all Net Sales of Royalty-Bearing Products for such
calendar year correct based on the actual royalty tiers set forth in
Section 4.5.1(a) (taking into consideration Section 4.5.1(d), if applicable)
into which Amgen’s aggregate annual Net Sales of such Royalty-Bearing Products
for such year actually fell.

Section 4.7 AUDITS. Amgen shall keep complete and accurate records of the
underlying revenue and expense data relating to the calculations of Net Sales
and payments required by Section 4.6. Infinity shall have the right, once
annually at its own expense, to have an independent, certified public
accountant, selected by Infinity and reasonably acceptable to Amgen, review any
such records of Amgen in the location(s) where such records are maintained by
Amgen upon reasonable notice (which shall be no less than thirty (30) days prior
written notice) and during regular business hours and under obligations of
strict confidence, for the sole purpose of verifying the basis and accuracy of
payments made under Section 4.6 within the prior [**] period; provided however,
that the books and records for any particular calendar year shall only be
subject to one audit. The report of such accountant shall be limited to a
certificate stating whether any report made or payment submitted by Amgen during
such period is accurate or inaccurate and the amount of any payment discrepancy.
Amgen shall receive a copy of each such report concurrently with receipt by
Infinity. Should such inspection lead to the discovery of a discrepancy to
Infinity’s detriment in an annual period, Amgen shall pay the amount of the
discrepancy. Infinity shall pay the full cost of the inspection unless the
discrepancy is greater than [**] to Infinity’s detriment, in which case Amgen
shall pay the reasonable cost charged by such accountant for such inspection.
Upon the expiration of [**] years following the end of any calendar year, the
calculation of royalties payable with respect to such year shall be binding and
conclusive upon Infinity; Amgen, its Affiliate(s) and sublicensee(s) shall be
released from any liability or accountability with respect to royalties for such
year; and Amgen shall no longer be required to retain such records for such
calendar year.

Section 4.8 TAX MATTERS.

4.8.1 Taxes. All excises, taxes, and duties (collectively “Taxes”) levied on
account of payments made by Amgen to Infinity pursuant to this Agreement will be
the responsibility of and paid by Infinity or subject to the withholding,
remittance, and offset provisions of this Section 4.8 as provided herein.

4.8.2 Character of Payments. The Parties agree that, for purposes of determining
the applicability of any Taxes, the payments to be made under Sections 3.6.1,
3.6.2, 4.3, 4.4 and 4.5 constitute royalties. However, in the event that the
governing tax authority recharacterizes any such payment, any additional Taxes
that may be imposed (including any interest and penalties that may be imposed
thereon) shall be the responsibility of Infinity, and Amgen shall have a right
of offset with respect to such amounts pursuant to Section 4.8.4.

4.8.3 Withholding or Payment by Amgen. In the event that laws or regulations
require withholding of Taxes on behalf of Infinity from any payment owed by
Amgen hereunder, such Taxes will be deducted from such payment by Amgen and will
be remitted by Amgen on behalf of Infinity to the appropriate tax authority.
Amgen will furnish Infinity with proof of

 

19



--------------------------------------------------------------------------------

payment of such Taxes as soon as practicable after such payment is made. In the
event that documentation is necessary in order for Infinity to secure an
exemption from or a reduction in any withholding of Taxes, Infinity shall
provide such documentation in a timely manner to Amgen. The Parties will
reasonably cooperate in completing and filing documents required under the
provisions of any applicable tax Laws or under any other applicable Law in
connection with the making of any required tax payment or withholding payment,
or in connection with any claim to a refund of or credit for any such payment.

4.8.4 Amgen’s Right of Offset. In the event that the governing tax authority
retroactively determines that a payment made to Infinity pursuant to this
Agreement should have been subject to withholding (or to additional withholding)
for Taxes, Amgen shall promptly notify Infinity thereof in writing, Infinity
shall have the right to contest such determination at Infinity’s expense and
Amgen will reasonably cooperate with Infinity if it so contests the
determination. Amgen will have the right to offset the withholding amount which
it pays consistent with such tax authority’s determination (including any
interest and penalties that may be imposed thereon) against future payment
obligations of Amgen under this Agreement; provided, however, that if no further
payments or insufficient further payments are available against which offset may
be pursued, Amgen may pursue reimbursement by any remedy (at law or in equity)
available to it. In no event shall Infinity have any liability for interest or
penalties imposed as a result of Amgen’s failure to withhold Taxes but only if
such failure was due to Amgen’s negligence.

Section 4.9 UNITED STATES DOLLARS. All dollar ($) amounts specified in this
Agreement are United States dollar amounts.

Section 4.10 CURRENCY EXCHANGE. With respect to Net Sales invoiced or expenses
incurred in U.S. dollars, the Net Sales or expense amounts and the amounts due
to the receiving Party hereunder shall be expressed in U.S. dollars. Net Sales
invoiced in currencies other than U.S. dollars shall be converted into the U.S.
dollar equivalent using an average rate of exchange which corresponds to the
amount recorded by Amgen related to such Net Sales in its books and records that
are maintained in accordance with GAAP. All payments shall be made in U.S.
dollars. If at any time legal restrictions in any country in the Territory
prevent the prompt remittance of any payments with respect to sales in that
country, Amgen shall make such payments by depositing the amount thereof in
local currency to Infinity’s account in a bank or depository in such country.

Section 4.11 LATE PAYMENTS. The paying Party shall pay interest to the receiving
Party on the aggregate amount of any payments that are not paid on or before the
date such payments are due under this Agreement at a rate per annum equal to the
lesser of the prime rate of interest plus 1.5% percent, as reported by The Wall
Street Journal, or the highest rate permitted by applicable Law, calculated on
the number of days such payments are paid after the date such payments are due;
provided, however, that, with respect to any disputed payments, no interest
payment shall be due until such dispute is resolved and the interest which shall
be payable thereon shall be based on the finally-resolved amount of such
payment, calculated from the original date on which the disputed payment was due
through the date on which payment is actually made.

 

20



--------------------------------------------------------------------------------

ARTICLE 5

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

Section 5.1 OWNERSHIP.

5.1.1 Inventorship. Inventorship of inventions conceived or reduced to practice
during the course of the performance of activities pursuant to the Prior
Agreement or this Agreement shall be determined in accordance with the
applicable U.S. patent Laws.

5.1.2 Ownership. All inventions or discoveries made, and materials (including
without limitation, Library Compounds and Analogs) and information created, by
employees, Affiliates, agents, independent contractors or consultants of each
Party, in the course of conducting activities under the Prior Agreement or this
Agreement, together with all intellectual property rights therein, shall be
owned by the Party or Parties to which such employees, Affiliates, agents,
independent contractors or consultants have an obligation to assign such
inventions or discoveries. Subject to the provisions of Article 3, Amgen shall
own all rights, title and interest in all Amgen Analogs, Amgen Analog
Information, other Analogs, Amgen Targets, Amgen Confidential Information and
all Patent Rights relating to any of the foregoing, but specifically excluding
any Infinity Patent Right which has been generated without the use of Amgen
Confidential Information.

5.1.3 Prosecution and Maintenance of Patent Rights.

(a) The responsibility for (i) preparing, filing and prosecuting patent
applications (including, but not limited to, provisional, reissue, continuing,
continuation, continuation-in-part, divisional, and substitute applications and
any foreign counterparts thereof); (ii) maintaining any Patent Rights; and
(iii) managing any interference or opposition or similar proceedings relating to
the foregoing ((i) through (iii), “Patent Prosecution”) shall (A) with respect
to Patent Rights for which the employees, consultants or agents of both Parties
are inventors, rest with Amgen (in which case Infinity shall provide any
reasonable cooperation requested by Amgen with respect to such Patent
Prosecution) and (B) with respect to Patent Rights that claim or disclose
(specifically or generally) Amgen Analogs and Exclusive Library Compounds, rest
with Amgen (in which case Infinity shall provide any reasonable cooperation
requested by Amgen with respect to such Patent Prosecution), and (C) otherwise,
rest with the owning Party.

(b) All Patent Prosecution expenses, including attorneys’ fees, incurred by a
Party in the performance of Patent Prosecution shall be borne by such Party.

(c) Amgen shall use commercially reasonable efforts to avoid claiming specific
Library Compounds (other than Exclusive Library Compounds) in any patent
application filed by Amgen.

(d) In the event that, in spite of Amgen’s efforts pursuant to Section 5.1.3(c),
any Infinity employee(s) or contractor(s) is named as an inventor on any patent
application filed by Amgen claiming an Exclusive Library Compound or Exclusive
Library Compound

 

21



--------------------------------------------------------------------------------

Information, Infinity agrees to (and does hereby) assign all its rights, title
and interest in and to such patent application(s) (and any patent(s) that issues
therefrom) to Amgen.

5.1.4 Omitted.

5.1.5 Omitted.

Section 5.2 THIRD PARTY INFRINGEMENT.

5.2.1 Notice. Each Party shall promptly provide the other Party with written
notice reasonably detailing any known or alleged infringement by a Third Party
of Infinity Patent Rights or Patent Rights owned or otherwise controlled by
Amgen that claim the composition of matter of any Exclusive Library Compound.

5.2.2 Enforcement. Amgen shall have the sole right, but not the obligation, to
institute and direct legal proceedings against any Third Party believed to be
infringing claims of Infinity Patent Rights that cover the Exclusive Library
Compounds, including, but not limited to those that claim the composition of
matter, method of making, use and pharmaceutical composition of any Exclusive
Library Compound, by the manufacture, use, importation, offer for sale or sale
of a product competitive with a Royalty-Bearing Product; provided that such
right shall only continue for so long as the license granted to Amgen with
respect to such Exclusive Library Compound remains in effect. All costs,
including attorneys’ fees, relating to such legal proceedings shall be borne by
Amgen, and Amgen shall reimburse Infinity for any such costs incurred by
Infinity. All recoveries resulting from such legal proceedings that are in
excess of the Parties’ costs of bringing or participating in such action,
including attorney’s fees, shall be retained by Amgen and shall be deemed to
constitute Net Sales of the Royalty-Bearing Product with which the infringing
Third Party product competed.

5.2.3 Cooperation In Patent Infringement Proceedings. In the event that Amgen
takes action pursuant to this Section 5.2, Infinity shall cooperate to the
extent reasonably necessary and at Amgen’s sole expense. Upon the reasonable
request of Amgen, Infinity shall join the suit and shall have the right to be
represented in any such legal proceedings using counsel of its own choice, at
Amgen’s expense. Amgen shall not settle any claim or proceeding relating to any
Infinity Patent Rights with respect to which Amgen takes action pursuant to this
Section 5.2 without the prior written consent of Infinity, which consent shall
not be unreasonably withheld or delayed.

5.2.4 Amgen Independent Compounds. For the avoidance of doubt and
notwithstanding any other provision of this Agreement, if Amgen, prior to the
discovery of a Hit by screening the Library Compounds, through in-licensing or
acquisition (merger or otherwise) from a Third Party(ies), or research efforts
that are entirely independent of efforts under a Drug Discovery Program and
without the use or assistance of any Confidential Information of Infinity (as
shown by Amgen’s independent, contemporaneous written records), shall have
discovered a compound that shall be structurally identical to a Library Compound
or Analog and known to have activity against the Amgen Target (“Amgen
Independent Compounds”), then such Amgen Independent Compound(s) shall not be
considered a Library Compound or an Analog or a Royalty-Bearing Product. Amgen
shall be free to develop and commercialize such Amgen

 

22



--------------------------------------------------------------------------------

Independent Compounds without any obligation whatsoever to Infinity, provided,
that Amgen does not utilize any Confidential Information of Infinity in
connection with such development and commercialization efforts. In the event
that Amgen identifies any Amgen Independent Compounds, Amgen shall promptly
provide written notice to Infinity that such Amgen Independent Compound(s) has
been discovered and shall stop using the relevant Library Compound and the
related Library Compound Information received from Infinity.

ARTICLE 6

CONFIDENTIALITY

Section 6.1 CONFIDENTIAL INFORMATION. All Confidential Information of a Party
shall not be used by the other Party (the “Bound Party”) except in performing
its obligations or exercising rights explicitly granted under this Agreement and
shall be maintained in confidence by the Bound Party and shall not otherwise be
disclosed by the Bound Party to any Third Party, without the prior written
consent of the Party that Controls such Confidential Information (the
“Controlling Party”), except to the extent that the Confidential Information:

6.1.1 was known by the Bound Party or its Affiliates prior to its date of
disclosure to the Bound Party; or

6.1.2 is lawfully disclosed to the Bound Party or its Affiliates by sources
other than the Controlling Party rightfully in possession of the Confidential
Information; or

6.1.3 becomes published or generally known to the public through no fault or
omission on the part of the Bound Party, its Affiliates or its sublicensees; or

6.1.4 is independently developed by or for the Bound Party or its Affiliates
without reference to or reliance upon such Confidential Information.

Specific information shall not be deemed to be within any of the foregoing
exclusions merely because it is embraced by more general information falling
within those exclusions.

Section 6.2 PERMITTED DISCLOSURE.

6.2.1 The provisions of Section 6.1 shall not preclude (a) a Bound Party or its
Affiliates from disclosing Confidential Information to the extent such
Confidential Information is required to be disclosed by such Party or its
Affiliates to comply with applicable Laws or legal process, including without
limitation the rules or regulations of the United States Securities and Exchange
Commission or similar regulatory agency in a country other than the United
States or of any stock exchange, including without limitation Nasdaq, or to
defend or prosecute litigation, provided that such Party provides prior written
notice of such disclosure to the disclosing Party and takes reasonable and
lawful actions to avoid and/or minimize the degree of such disclosure and
(b) Amgen from disclosing and/or claiming Infinity’s Confidential Information
(including, without limitation, chemical structures and methods of making such
chemical structures) in Amgen’s patent applications and in the prosecution of
such patent applications consistent with the terms and conditions of Article 5
above.

 

23



--------------------------------------------------------------------------------

6.2.2 Subject to Sections 6.2.3 and 9.9, the Parties agree that the material
financial terms of the Prior Agreement or this Agreement will be considered
Confidential Information of both Parties. Notwithstanding the foregoing,
(a) either Party may disclose the terms of this Agreement to bona fide potential
or actual sublicensees, as reasonably necessary in connection with a permitted
sublicense under the licenses granted in this Agreement, and (b) either Party
may disclose the material financial terms of this Agreement to bona fide
potential or actual investors, lenders, investment bankers, acquirors,
acquirees, merger partners or other potential financial partners (including
pharmaceutical and biotechnology companies, as long as such company owns at
least fifty percent (50%) of the disclosing Party), and to such Party’s
consultants and advisors, as reasonably necessary in connection with a proposed
equity or debt financing of such Party or as reasonably necessary in connection
with a proposed acquisition or business combination. In connection with any
permitted disclosure of Confidential Information pursuant to this Section 6.2.2,
each Party agrees to use all reasonable efforts to inform each disclosee of the
confidential nature of such information and cause each disclosee to treat such
information as confidential.

6.2.3 Notwithstanding any provision to the contrary in this Agreement, either
Party may disclose to any and all persons, without limitation of any kind, the
United States federal tax treatment and tax structure of the transactions set
forth in this Agreement and all materials of any kind (including opinions or
other tax analyses) that are provided to the Parties relating to such tax
treatment and tax structure.

6.2.4 In no event will Infinity use the Enumerated Target Information as a basis
for a decision to advance (or not advance) any research or discovery program
outside the scope of this Agreement by Infinity itself or in collaboration with
any Third Party; [**].

Section 6.3 EMPLOYEE AND ADVISOR OBLIGATIONS. Infinity and Amgen each agree that
they shall provide Confidential Information that is jointly owned or received
from the other Party only to their respective employees, consultants and
advisors, and to the employees, consultants and advisors of such Party’s
Affiliates, who have a need to know such information and materials for
performing obligations or exercising rights expressly granted under this
Agreement and have an obligation to treat such information and materials as
confidential.

Section 6.4 TERM. All obligations under this Article 6 shall expire five
(5) years following termination or expiration of this Agreement.

Section 6.5 PUBLICATIONS. Neither Amgen nor its Affiliates, employees,
contractors or investigators shall publish or present any information with
respect to the structure of any Library Compound, other than any Exclusive
Library Compound, without Infinity’s prior written consent (which may be
withheld in its sole and final discretion).

ARTICLE 7

TERM AND TERMINATION

Section 7.1 AGREEMENT TERM. This Agreement becomes effective as of the Effective
Date and shall expire upon the earlier of (a) the termination of this Agreement
in

 

24



--------------------------------------------------------------------------------

accordance with Sections 7.2 or 7.3, or (b) the later of (i) the permanent
cessation by Amgen of all research and Development activities with respect to
all Library Compounds and Program Compounds or (ii) the expiration of the last
Royalty Term with respect to all Royalty-Bearing Products.

Section 7.2 TERMINATION FOR CONVENIENCE. Amgen shall have the right to terminate
this Agreement for convenience upon sixty (60) days prior written notice to
Infinity.

Section 7.3 TERMINATION FOR MATERIAL BREACH. If either Party believes that the
other is in material breach of this Agreement (including without limitation any
material breach of a representation or warranty made in this Agreement), then
the non-breaching Party may deliver notice of such breach to the allegedly
breaching Party. In such notice the non-breaching Party shall identify the
actions or conduct that such Party would consider to be an acceptable cure of
such breach. For all breaches, the allegedly breaching Party shall have sixty
(60) days to either cure such breach or, if cure cannot be reasonably effected
within such sixty (60) day period, to deliver to the other Party a plan for
curing such breach that is reasonably sufficient to effect a cure. Such a plan
shall set forth a program for achieving cure as rapidly as practicable.
Following delivery of such plan, the allegedly breaching Party shall use
diligent efforts to carry out the plan and cure the breach. If the allegedly
breaching Party fails to cure such breach within the sixty (60) day period, the
non-breaching Party may terminate this Agreement upon written notice to the
allegedly breaching Party.

Section 7.4 EFFECT OF TERMINATION; ACCRUED RIGHTS; SURVIVING OBLIGATIONS.

7.4.1 Upon termination of this Agreement by Amgen pursuant to Section 7.2,
(a) all licenses granted by Infinity to Amgen hereunder shall terminate, and
(b) all licenses granted hereunder by Amgen to Infinity shall remain in effect
on an irrevocable and perpetual basis.

7.4.2 Upon termination of this Agreement by Amgen pursuant to Section 7.3,
(a) all licenses granted by Infinity to Amgen hereunder shall remain in effect
in accordance with the terms and conditions set forth in the grant, (b) all
licenses granted hereunder by Amgen to Infinity shall remain in effect in
accordance with the terms and conditions set forth in the grant, and (c) all
payment obligations of Amgen hereunder shall remain in effect, subject to the
right for Amgen to offset, prior to and until the determination of actual
damages pursuant to Section 7.4.4, against any payment obligations set forth in
this Agreement such amounts as reasonably reflect the nature, circumstances and
significance of the breach leading to such termination and the damages, if any,
suffered by Amgen and provided that, to the extent that any such offsets
actually taken exceed the actual damages to which Amgen is ultimately determined
to be entitled, Amgen shall reimburse Infinity for such excess offsets, along
with interest earned thereon at the rate of the lesser of [**] percent ([**]%)
per year or the highest rate permitted by applicable law.

7.4.3 Upon termination of this Agreement by Infinity pursuant to Section 7.3,
(a) all licenses granted hereunder by Amgen to Infinity shall remain in effect
in accordance with the terms and conditions set forth in the grant, (b) all
licenses granted by Infinity to Amgen

 

25



--------------------------------------------------------------------------------

hereunder shall remain in effect in accordance with the terms and conditions set
forth in the grant, and (c) all payment obligations of Amgen hereunder shall
remain in effect.

7.4.4 For the sake of clarity, each Party shall have the right to seek any
damages to which it is entitled, whether in law, equity or otherwise.

7.4.5 Upon the termination or the expiration of this Agreement, the following
provisions of this Agreement shall survive: Articles 1, 6 and 9, and Sections
2.2, 3.3 (to the extent that any licenses subject to Section 3.3 survive), 3.4,
4.6, 4.7, 4.8, 4.9, 4.10, 4.11, 5.1 and 8.7 and this Section 7.4.

7.4.6 Termination or expiration of the Agreement for any reason, and any benefit
accruing to Amgen from any reduction in payments pursuant to Section 7.4.2(c),
shall be without prejudice to any rights that shall have accrued to the benefit
of either Party prior to such termination or expiration, including, without
limitation, any other remedies available to such Party in law or equity. Such
termination or expiration shall not relieve either Party from obligations that
are expressly indicated to survive termination or expiration of the Agreement.

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 8.1 REPRESENTATION OF AUTHORITY; CONSENTS. Infinity and Amgen each
represents and warrants to the other Party that, as of the Effective Date,
(a) it has full right, power and authority to enter into this Agreement,
(b) this Agreement has been duly executed by such Party and constitutes a legal,
valid and binding obligation of such Party, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium and other Laws relating to or
affecting creditors’ rights generally and by general equitable principles and
public policy constraints (including those pertaining to limitations and/or
exclusions of liability, competition Laws, penalties and jurisdictional issues
including conflicts of Laws) and (c) all necessary consents, approvals and
authorizations of all government authorities and other persons required to be
obtained by such Party in connection with the execution, delivery and
performance of this Agreement have been and shall be obtained.

Section 8.2 NO CONFLICT. Each Party represents to the other Party that,
notwithstanding anything to the contrary in this Agreement, the execution and
delivery of this Agreement and the performance of such Party’s obligations
hereunder (a) do not conflict with or violate such Party’s corporate charter and
bylaws or any requirement of applicable Laws and (b) do not and shall not
conflict with, violate or breach or constitute a default or require any consent
under, any oral or written contractual obligation of such Party. Each Party
agrees that it shall not during the term of this Agreement grant any right,
license, consent or privilege to any Third Party or otherwise undertake any
action, either directly or indirectly, that would conflict with the rights
granted to the other Party or interfere with any obligations of such Party set
forth in this Agreement.

 

26



--------------------------------------------------------------------------------

Section 8.3 KNOWLEDGE OF PENDING OR THREATENED LITIGATION. Each Party represents
and warrants to the other Party that there is no claim, investigation, suit,
action or proceeding pending or, to the knowledge of such Party, expressly
threatened, against such Party that, individually or in the aggregate, could
reasonably be expected to (a) materially impair the ability of such Party to
perform any obligation under this Agreement or (b) prevent or materially delay
or alter the consummation of any or all of the transactions contemplated hereby.

Section 8.4 EMPLOYEE AND CONSULTANT OBLIGATIONS.

8.4.1 Each Party represents and warrants that all of its employees, officers,
and consultants that are supporting the performance of its obligations under
this Agreement shall have executed agreements requiring, in the case of
consultants, employees and officers, assignment to such Party of all inventions
made during the course of and as the result of their association with such Party
and, in the case of employees, officers and consultants, obligating the
individual to maintain as confidential such Party’s Confidential Information as
well as Confidential Information of the other Party that such Party may receive,
to the extent required to support such Party’s obligations under this Agreement.

8.4.2 Infinity represents and warrants that it shall use commercially reasonable
efforts to maintain its agreement(s) with any Third Party under which Infinity
obtains licenses under rights necessary for its performance under this Agreement
which agreement(s) are in effect during the term of this Agreement. As of the
Effective Date, to the best of its knowledge, Infinity does not require any
licenses under the Patent Rights or other intellectual property rights of any
Third Party to grant the licenses set forth herein.

Section 8.5 INTELLECTUAL PROPERTY. Infinity represents and warrants that as of
the Effective Date:

8.5.1 it has not received any written claim made against it asserting the
non-patentability, invalidity, misuse, unregisterability, unenforceability or
non-infringement of any of intellectual property rights associated with Library
Compounds or challenging its right to use or ownership of any of such
intellectual property rights or Library Compounds or making any adverse claim of
ownership thereof; and

8.5.2 it is not aware of any pending or threatened claim or litigation (or
received notice of a potential claim or litigation) which alleges that its
activities up to the Prior Agreement Effective Date relating to Library
Compounds have violated, or by conducting the activities currently proposed to
be conducted hereunder would violate, the intellectual property rights or the
right to use or ownership of any Third Party.

Section 8.6 PRIOR OBLIGATIONS. Amgen represents and warrants that it has
complied with its obligations under Section 2.3.2 of the Prior Agreement.

Section 8.7 DISCLAIMER OF WARRANTY. Nothing in this Agreement shall be construed
as a representation made or warranty given by either Party that either Party
will be successful in obtaining any Patent Rights, that any patents will issue
based on pending applications or that any such pending applications or patents
issued thereon will be valid. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
EACH PARTY

 

27



--------------------------------------------------------------------------------

EXPRESSLY DISCLAIMS, WAIVES, RELEASES AND RENOUNCES ANY WARRANTY, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.

ARTICLE 9

MISCELLANEOUS PROVISIONS

Section 9.1 INDEMNIFICATION.

9.1.1 Amgen. Amgen agrees, at Amgen’s cost and expense, to defend, indemnify and
hold harmless Infinity and its Affiliates and their respective directors,
officers, employees and agents (the “Infinity Indemnified Parties”) from and
against any losses, costs, damages, fees or expenses arising out of any Third
Party claim relating to (a) any breach by Amgen of any of its representations,
warranties or obligations pursuant to the Prior Agreement or this Agreement,
(b) the gross negligence or willful misconduct of Amgen or (c) injuries
resulting from Amgen’s activities conducted in connection with the Prior
Agreement or this Agreement or from the development, manufacture, use, sale or
other disposition by Amgen of any product containing a Program Compound, or any
other product or service offered by Amgen, its Affiliates and/or its licensees
or collaborators (other than Infinity) outside of activities conducted in
connection with the Prior Agreement or this Agreement. In the event of any such
claim against the Infinity Indemnified Parties by any Third Party, Infinity
shall promptly notify Amgen in writing of the claim and Amgen shall manage and
control, at its sole expense, the defense of the claim and its settlement. The
Infinity Indemnified Parties shall cooperate with Amgen and may, at their option
and expense, be separately represented in any such action or proceeding. Amgen
shall not be liable for any litigation costs or expenses incurred by the
Infinity Indemnified Parties without Amgen’s prior written authorization. In
addition, Amgen shall not be responsible for the indemnification or defense of
any Infinity Indemnified Party to the extent arising from any negligent or
intentional acts by any Infinity Indemnified Party or the breach by Infinity of
any obligation or warranty under this Agreement, or any claims compromised or
settled without its prior written consent.

9.1.2 Infinity. Infinity agrees, at Infinity’s cost and expense, to defend,
indemnify and hold harmless Amgen and its Affiliates and their respective
directors, officers, employees and agents (the “Amgen Indemnified Parties”) from
and against any losses, costs, damages, fees or expenses arising out of any
Third Party claim relating to (a) any breach by Infinity of any of its
representations, warranties or obligations pursuant to the Prior Agreement or
this Agreement, (b) the gross negligence or willful misconduct of Infinity or
(c) injuries resulting from Infinity’s activities conducted in connection with
the Prior Agreement or from the development, manufacture, use, sale or other
disposition by Infinity of any product containing a Program Compound, or any
other product or service offered by Infinity, its Affiliates and/or its
licensees or collaborators (other than Amgen) outside of activities conducted in
connection with the Prior Agreement or this Agreement. In the event of any such
claim against the Amgen Indemnified Parties by any Third Party, Amgen shall
promptly notify Infinity in writing of the claim and Infinity shall manage and
control, at its sole expense, the defense of the claim and its settlement. The
Amgen Indemnified Parties shall cooperate with Infinity and may, at their option
and

 

28



--------------------------------------------------------------------------------

expense, be separately represented in any such action or proceeding. Infinity
shall not be liable for any litigation costs or expenses incurred by the Amgen
Indemnified Parties without Infinity’s prior written authorization. In addition,
Infinity shall not be responsible for the indemnification or defense of any
Amgen Indemnified Party to the extent arising from any negligent or intentional
acts by any Amgen Indemnified Party, or the breach by Amgen of any obligation or
warranty under this Agreement, or any claims compromised or settled without its
prior written consent.

SECTION 9.2 DISPUTE RESOLUTION.

9.2.1 Any controversy, claim or dispute arising out of or relating to this
Agreement shall be settled, if possible, through good faith negotiations between
the Parties. If, however, the Parties are unable to settle such dispute after
good faith negotiations, the matter shall be referred to the Executive Officers,
who shall attempt to resolve the dispute in good faith. Such resolution, if any,
of a referred issue shall be final and binding on the Parties. All negotiations
pursuant to this Section 9.2.1 are confidential and shall be treated as
compromise and settlement negotiations for purposes of applicable rules of
evidence. For the purposes of this Agreement, “Executive Officers” shall mean
the Chief Executive Officer of Infinity and the Vice President, Licensing of
Amgen.

9.2.2 If the Executive Officers are unable to settle the dispute after good
faith negotiation pursuant to Section 9.2.1, then each Party reserves its right
to any and all remedies available under law or equity with respect to such
dispute.

9.2.3 Notwithstanding anything to the contrary in this Section 9.2, any Party
may seek immediate injunctive or other interim relief from any court of
competent jurisdiction as necessary to enforce and prevent infringement or
misappropriation of the Patent Rights, Know-How, Confidential Information or
other intellectual property rights Controlled by a Party.

Section 9.3 GOVERNING LAW. This Agreement shall be construed and the respective
rights of the Parties determined according to the substantive laws of the State
of New York notwithstanding the provisions governing conflicts of law under such
New York law to the contrary.

Section 9.4 ASSIGNMENT. Neither Infinity nor Amgen may assign this Agreement in
whole or in part without the consent of the other, except if such assignment
occurs in connection with the sale or transfer (by merger or otherwise) of all
or substantially all of the business and assets of Infinity or Amgen to which
the subject matter of this Agreement pertains, and then only if the acquirer
confirms to the other Party in writing its agreement to be bound by all of the
terms and conditions of this Agreement. Each Party agrees that, notwithstanding
any provisions of this Agreement to the contrary, in the event that this
Agreement is assigned by either Party in connection with the sale or transfer of
all or substantially all of the business and assets of such Party to which the
subject matter of this Agreement pertains, such assignment shall not provide the
non-assigning Party with rights or access to intellectual property or technology
of the acquiror of such Party. Notwithstanding the foregoing, either Party may
assign this Agreement to an Affiliate, provided that such Party shall guarantee
the performance of such

 

29



--------------------------------------------------------------------------------

Affiliate. Any purported assignment not in accordance with this Section 9.4
shall be void and of no effect.

Section 9.5 ENTIRE AGREEMENT; AMENDMENTS. The Parties hereby agree that the
Prior Agreement remained in effect commencing on the Prior Agreement Effective
Date and continuing until the Effective Date, notwithstanding anything contained
in the Prior Agreement to the contrary, including, but not limited to, the
provisions of Sections 2.2 and 7.1 of the Prior Agreement. As of the Effective
Date, the Prior Agreement is hereby terminated. On and after the Effective Date,
this Agreement and the Exhibits referred to in this Agreement constitute the
entire agreement between the Parties with respect to the subject matter hereof.
Any amendment or modification to this Agreement shall be made in writing signed
by both Parties.

Section 9.6 NOTICES. Notices to Infinity shall be addressed to:

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, Massachusetts 02139

Attention: Chief Executive Officer

Facsimile No.: (617) 453-1001

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Steven D. Singer, Esq.

Facsimile No.: (617) 526-5000

Notices to Amgen shall be addressed to:

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, CA 91329-1799

Attention: Vice President, Licensing

Facsimile No.: (805) 499-6056

with a copy to:

Attention: Senior Vice President, General Counsel

Facsimile No.: (805) 499-8011

Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be
(a) sent by registered or certified mail, return receipt requested, postage
prepaid, (b) sent via a reputable overnight courier service, or (c) sent by
facsimile transmission, in each case properly addressed in accordance with this
Section 9.6. The effective date of notice shall be the actual date of receipt by
the Party receiving the same.

 

30



--------------------------------------------------------------------------------

Section 9.7 FORCE MAJEURE. No failure or omission by either Party in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement or create any liability if the same shall arise from any cause or
causes beyond the reasonable control of such Party, including, but not limited
to, the following: acts of gods; acts of any government; any rules, regulations
or orders issued by any governmental authority or by any officer, department,
agency or instrumentality thereof; fire; storm; flood; earthquake; accident;
war; rebellion; insurrection; riot; terrorism and invasion; provided that the
Party affected by such cause promptly notifies the other Party and uses diligent
efforts to cure such failure or omission as soon as is practicable after the
occurrence of one or more of the above mentioned causes.

Section 9.8 COMPLIANCE WITH LAWS. Each Party shall perform its obligations under
this Agreement in compliance with all applicable Laws.

Section 9.9 PUBLIC ANNOUNCEMENTS. Neither Party shall release any information to
any Third Party or make any disclosure or public announcement (including but not
limited to press releases, educational and scientific conferences, quarterly
investor updates, promotional materials, governmental filings and discussions
with public officials, the media, security analysts and investors) regarding the
term and existence of this Agreement, or the relationship between the Parties,
without the other Party’s prior written consent; provided, however, that (a) a
Party may make any disclosure or public announcement if the contents of such
disclosure or public announcement have previously been made public other than
through a breach of this Agreement by the issuing Party; and (b), if in the
reasonable opinion of such Party’s counsel, a public disclosure shall be
required by Law, including without limitation in a public filing with the United
States Securities and Exchange Commission, the disclosing Party shall provide
copies of the disclosure reasonably in advance (but in no event less than
fifteen (15) Business Days if reasonably practicable under the circumstances) of
such filing or other disclosure for the nondisclosing Party’s prior review and
comment, which comments are to be considered by the disclosing Party in good
faith; the nondisclosing Party shall provide its comments, if any, on such
announcement as soon as reasonably practicable (provided, however, that the
disclosing Party need not delay its filing or disclosure, nor consider any
comments, if the nondisclosing Party’s comments are not received prior to the
time that the disclosing Party must make such filing or disclosure in compliance
with applicable Law); and (c) Infinity may issue a press release substantially
in the form attached hereto as Exhibit C, the final form of which shall be
subject to the Parties’ mutual agreement.

Section 9.10 USE OF NAMES, LOGOS OR SYMBOLS. Subject to Section 9.9, no Party
hereto shall use the name, trademarks, logos, physical likeness, employee names
or owner symbol of any other Party for any purpose, including, without
limitation, private or public securities placements, without the prior written
consent of the affected Party. Nothing contained in this Agreement shall be
construed as granting either Party any rights or license to use any of the other
Party’s trademarks or trade names or the names of any employees thereof, without
separate, express written permission of the owner of such trademark or trade
name or name.

Section 9.11 INDEPENDENT CONTRACTORS. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed to create a joint venture or any
relationship of employment, agency or partnership between the Parties to this
Agreement. Neither Party is authorized to

 

31



--------------------------------------------------------------------------------

make any representations, commitments, or statements of any kind on behalf of
the other Party or to take any action that would bind the other Party except as
explicitly provided in this Agreement.

Section 9.12 NO STRICT CONSTRUCTION. This Agreement has been prepared jointly
and shall not be strictly construed against either Party.

Section 9.13 HEADINGS. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

Section 9.14 NO IMPLIED WAIVERS; RIGHTS CUMULATIVE. No failure on the part of
Infinity or Amgen to exercise, and no delay by either Party in exercising, any
right, power, remedy or privilege under this Agreement, or provided by statute
or at law or in equity or otherwise, shall impair, prejudice or constitute a
waiver of any such right, power, remedy or privilege by such Party or be
construed as a waiver of any breach of this Agreement or as an acquiescence
therein by such Party, nor shall any single or partial exercise of any such
right, power, remedy or privilege by a Party preclude any other or further
exercise thereof or the exercise of any other right, power, remedy or privilege.

Section 9.15 SEVERABILITY. If, under applicable Laws, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), this Agreement shall
endure except for the Severed Clause. The Parties shall consult one another and
use good faith efforts to agree upon a valid and enforceable provision that is a
reasonable substitute for the Severed Clause in view of the intent of this
Agreement.

Section 9.16 EXECUTION IN COUNTERPARTS. This Agreement may be executed in
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original, and all of which counterparts, taken together,
shall constitute one and the same instrument.

Section 9.17 NO THIRD PARTY BENEFICIARIES. No person or entity other than Amgen
and Infinity (and assignees) shall be deemed an intended beneficiary hereunder
or have any right to enforce any obligation of this Agreement.

Section 9.18 PERFORMANCE BY AFFILIATES. To the extent that this Agreement
imposes obligations on Affiliates of a Party, such Party agrees to cause its
Affiliates to perform such obligations. Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder, provided that the
Parties shall remain liable hereunder for the prompt payment and performance of
all their respective obligations hereunder.

Section 9.19 NO CONSEQUENTIAL DAMAGES. NEITHER PARTY HERETO WILL BE LIABLE FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR MULTIPLE DAMAGES
ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING
WITHOUT LIMITATION LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.

 

32



--------------------------------------------------------------------------------

Section 9.20 Exhibits. In the event of inconsistencies between this Agreement
and any exhibits or attachments hereto, the terms of this Agreement shall
control.

[Remainder of Page Intentionally Left Blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

INFINITY PHARMACEUTICALS, INC. By:     /s/ Steven H. Holtzman

Name:

    Steven H. Holtzman Title:     Chief Executive Officer

 

AMGEN INC. By:     /s/ Roger M. Perlmutter

Name:

   

Roger M. Perlmutter

Title:    

Executive Vice President Research & Development

 

34



--------------------------------------------------------------------------------

EXHIBIT A

Library Compound Delivery Requirements

 

1. The Synthetic Methodology and Pathways information was delivered by Infinity
only to the Medicinal Chemistry group at Amgen, or a delegate specified in
writing to Infinity (the recipient group, the “Med Chem Group”), and the Library
Compound Structure Information was delivered by Infinity only to the Molecular
Structure group at Amgen (the “Molecular Structure Group”). Amgen shall not
disseminate the Synthetic Methodology and Pathways information beyond the Med
Chem Group or the Library Compound Structure Information beyond the Molecular
Structure Group, provided, however, that Amgen may disseminate such information
related to a Library Compound which is a Hit solely to those Amgen chemists who
need such information in order to proceed with a Drug Discovery Program and
Amgen shall track which chemists receive such information.

 

35



--------------------------------------------------------------------------------

EXHIBIT B

Second Success Triggers

 

If the First Success Payment is
triggered by:    First Success HTL Trigger    First Success LOP Trigger    First
Success Patent Trigger Then the Second Success Payment may be triggered by:     
                      

[**]

  

[**]

  

[**]

            

[**]

  

[**]

  

[**]

            

[**]

  

[**]

  

[**]

 

36



--------------------------------------------------------------------------------

EXHIBIT C

Form of Press Release

 

 

 

[GRAPHIC APPEARS HERE]

 

INFINITY ANNOUNCES EXTENSION OF AMGEN AGREEMENT

CAMBRIDGE, Mass. — July __, 2006—Infinity Pharmaceuticals Inc. announced today
that Amgen Inc. has extended its non-exclusive access to Infinity’s collection
of diverse, natural product-like compounds for drug discovery. Under the terms
of the agreement, Amgen has the right to develop drug candidates it has
identified from Infinity’s compound collection. Infinity received an up-front
license fee from Amgen and is eligible to receive milestones and royalties based
on successful pre-clinical and clinical development and marketing of products
resulting from Amgen’s use of Infinity’s compounds.

Infinity first announced its collaboration with Amgen on January 8, 2004 at
which time Amgen made a $25 million equity investment in Infinity. Amgen
currently owns less 10% of the Company.

About Infinity’s Diversity Oriented Synthesis

Infinity’s proprietary chemistry, Diversity Oriented Synthesis (DOS), allows
Infinity to create collections of innovative, diverse, natural product-like
compounds for drug discovery. Through alliances that have provided Infinity with
over $60 million in upfront and committed funds, as well as potential milestone
and royalty payments, Amgen, Novartis, and Johnson & Johnson are using
Infinity’s collection of DOS compounds in their own drug discovery efforts.
While Infinity has non-exclusively licensed its compound collection to these
pharmaceutical partners, Infinity recently announced it first partnership
involving product candidates discovered by Infinity from its DOS collection.

About Infinity Pharmaceuticals, Inc.

Infinity is an innovative cancer drug discovery and development company that
leverages its strength in small molecule technologies to bring important new
medicines to patients.

Editor’s Note: This release is available in the Press Release section of the
Media Room of Infinity’s website at http://www.ipi.com

 

37



--------------------------------------------------------------------------------

# # #

 

Contacts:

    

Adelene Q. Perkins

     Paul Kidwell (media)

Executive Vice President, Chief Business Officer

     Suda Communications

Infinity Pharmaceuticals, Inc.

     617-296-3854

617-453-1104

     paul_kidwell@comcast.net

Adelene.Perkins@ipi.com

    

 

38